                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 LOUIS OLANIPEKUN,                                §
                                                  §
         Plaintiff,                               §
                                                  §
 v.                                               §     Civil Action No. 4:18-cv-00978-O-BP
                                                  §
 JP MORGAN CHASE BANK, N.A.,                      §
                                                  §
         Defendant.                               §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. See ECF No. 25. No objections were filed, and the Magistrate Judge’s

Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, it is ORDERED that Defendant’s Motion to Dismiss (ECF No. 7) is

GRANTED. Plaintiff’s claims are DISMISSED without prejudice. The Magistrate allowed

Plaintiff a fourteen-day period to file an amended complaint. Plaintiff has not done so. If Plaintiff

does not file an amended complaint on or before August 2, 2019, Plaintiff’s claims will be

dismissed with prejudice.

        SO ORDERED on this 26th day of July, 2019.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
